 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    DEBRA CANADY,

 9                                   Petitioner,            Case No. C18-1005-JCC-MAT

10           v.
                                                            ORDER GRANTING PETITIONER’S
11    TAMI JO AIKEN,                                        REQUEST TO STAY AND ABEY

12                                   Respondent.

13

14          This is a federal habeas action proceeding under 28 U.S.C. § 2254. This matter comes

15   before the Court at the present time on petitioner’s request to stay and hold in abeyance her federal

16   habeas petition pending exhaustion in the state courts of her claims for federal habeas relief.

17   Respondent has filed a response to petitioner’s request in which she indicates she does not oppose

18   petitioner’s request. Based on the foregoing, the Court hereby ORDERS as follows:

19          (1)     Petitioner’s request to stay and abey her petition for writ of habeas corpus (Dkt. 4)

20   is GRANTED.

21          (2)     This action is STAYED pending completion of petitioner’s state court collateral

22   proceedings. Petitioner is directed to advise the Court within thirty days after issuance of the

23   certificate of finality in her state court proceedings whether this federal habeas action is ready to

     ORDER GRANTING PETITIONER’S
     REQUEST TO STAY AND ABEY - 1
 1   proceed. Once petitioner has advised the Court that the stay may be lifted, the Court will set a

 2   briefing schedule for the parties.

 3          (3)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

 4   respondent, and to the Honorable John C. Coughenour.

 5          DATED this 17th day of October, 2018.

 6

 7                                                      A
                                                        Mary Alice Theiler
 8                                                      United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING PETITIONER’S
     REQUEST TO STAY AND ABEY - 2
